UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 1, 2008 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item1.01. Entry into a Material Definitive Agreement Item 9.01Financial Statements and Exhibits Signatures Ex-99.1 Item1.01. Entry into a Material Definitive Agreement On March31, 2008, GameTech International, Inc. (the “Company”) entered into a non-binding asset purchase agreement (the “Agreement”) with RKD Holdings LLC. (“RKD”) to purchase an approximate 102,918 square foot industrial facility. The purchase price is $7.2million in cash, subject to adjustment down, based upon results of due diligence as of the end of the 60 day Due Diligence Period.
